Exhibit 10.1

AMERICAN EAGLE OUTFITTERS, INC.



LTICP Confidentiality, Non-Solicitation, Non- Competition And

Intellectual Property Agreement



As an officer of American Eagle Outfitters, Inc. or one of its subsidiaries or
affiliates (collectively, the "Company"), the undersigned participant in the
Company Long Term Incentive Compensation Plan (the "LTICP") has access to or may
develop trade secrets, intellectual property, and other confidential or
proprietary information ("Confidential Information") of the Company.



THEREFORE, in consideration of my continued employment with the Company, in
recognition of the highly competitive nature of the business conducted by the
Company and in exchange for the benefit of being able as a "Contract
Participant" to receive the distribution of my full account balance under the
LTICP after termination of my employment, I agree as follows:



1. I will at all times during and after my employment with the Company
faithfully hold the Company's Confidential Information in the strictest
confidence, and I will use my best efforts and diligence to guard against its
disclosure to anyone other than as required in the performance of my duties to
the Company. I will not use Confidential Information for my own personal benefit
or for the benefit of any competitor or other person. I understand that
Confidential Information includes all information and materials relating to
Intellectual Property, as defined below, the Company's trade secrets and all
information relating to the Company that the Company does not make available to
the public. By way of example, Confidential Information includes information
about the Company's products, designs, processes, systems, marketing,
promotional plans, technical procedures, strategies, costs, financial
information, and many other types of information and materials. Upon termination
of my employment with the Company, regardless of the reason for such
termination, I will return to the Company all computers, data storage devices,
documents and other materials of any kind that contain Confidential Information.
I will not use any confidential information of any third party, including any
prior employer, in breach of a legal obligation to that third party in the
course of my work for the Company.



2. If I decide to resign my employment with the Company, I will provide the
Company with thirty (30) days prior written notice.



3. If I leave the Company for any reason whatsoever, then for a period of
eighteen (18) months after my separation from the Company, I will not directly
or indirectly solicit, induce or attempt to influence any associate to leave the
employment of the Company, nor will I in any way assist anyone else in doing so.



4. I agree that all inventions, designs and ideas conceived, produced, created,
or reduced to practice, either solely or jointly with others, during my
employment with the Company, including those developed on my own time, which
relate to or are useful in the Company's business ("Intellectual Property")
shall be owned solely by the Company. I understand that whether in preliminary
or final form, such Intellectual Property includes, for example, all ideas,
inventions, discoveries, designs, innovations, improvements, trade secrets, and
other intellectual property. All Intellectual Property is either work made for
hire for the Company within the meaning of the U. S. Copyright Act, or, if such
Intellectual Property is determined not to be work made for hire, then I
irrevocably assign all right, title and interest in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks. I
will, without any additional consideration, execute all documents and take all
other actions needed to convey my complete ownership of the Intellectual
Property to the Company so that the Company may own and protect such
Intellectual Property and obtain patent, copyright and trademark registrations
for it. I agree that the Company may alter or modify the Intellectual Property
at the Company's sole discretion, and I waive all right to claim or disclaim
authorship. I represent and warrant that any Intellectual Property that I assign
to the Company, except as otherwise disclosed in writing at the time of
assignment, will be my sole, exclusive, original work. I have not previously
invented any Intellectual Property or I have advised the Company in writing of
any prior inventions or ideas.



5. If I leave the Company for any reason whatsoever, then for a period of twelve
(12) months after my separation from the Company, I will not, directly or
indirectly, work for or contribute to the efforts of any business organization
or entity that competes, or plans to compete, with the Company or its products
and services. I understand that the Company at its discretion may waive this
provision or shorten the twelve month period by giving me a written waiver.



6. I understand and agree that if I breach any provision of this Agreement as
determined in the sole discretion of the Company, then the Company may refrain
from paying to me my account balance under the LTICP, all of which I will
forfeit in that event.

7. I understand and agree that the Company has the right to suspend or terminate
the LTICP at any time in the future, provided that such suspension or
termination does not decrease the value of my then-current account balance.



8. I understand and agree that the Company is entitled, in addition to other
remedies, to obtain an injunction against any potential or actual violation of
this Agreement. This Agreement is in addition to and does not replace any other
agreement between me and the Company relating to the subject matter hereof, and
I acknowledge that the Company is entitled to enforce any such other agreement
in addition to the provisions of this Agreement.



9. This Agreement cannot be changed in any way unless the Company agrees in
writing. This Agreement will be governed by and interpreted in accordance with
Pennsylvania law.

Date: __________________________

American Eagle Outfitters, Inc.
By: /s/James V. O'Donnell, CEO



Date: __________________________

______________________________
Officer signature